Case 1:18-cv-00073-LPS Document 188 Filed 11/13/20 Page 1 of 2 PageID #: 4007


                     MORRIS, NICHOLS, ARSHT                    &   TUNNELL        LLP

                                    1201 N ORTH M ARKET S TREET
                                           P.O. B OX 1347
                                W ILMINGTON , D ELAWARE 19899-1347

                                              (302) 658-9200
                                           (302) 658-3989 FAX

JEREMY A. TIGAN
(302) 351-9106
jtigan@mnat.com
                                          November 13, 2020

The Honorable Leonard P. Stark                                              VIA ELECTRONIC FILING
United States District Court
 For the District of Delaware
844 North King Street
Wilmington, DE 19801

          Re:     Adverio Pharma GmbH, et al. v. MSN Laboratories Private Limited, et al.,
                  C.A. No. 18-073 (LPS) (Consol.)

Dear Chief Judge Stark:

        We write on behalf of Plaintiffs (Bayer) to provide an update on the COVID-19 situation in
Europe and its potential effect on the trial of this case, scheduled to begin on December 14. In the
parties’ joint status report submitted on October 16, Bayer informed the Court that COVID-19 “may
impact its ability to present live testimony” of fact witnesses who reside in Germany. D.I. 164 at ¶ 3.
As noted before, German law does not permit the taking of sworn testimony in a foreign proceeding
on German soil, even voluntarily, except through the Hague Convention. Id. Thus, Bayer’s fact
witnesses located in Germany—including two named inventors of the patent-in-suit—would have to
temporarily relocate to other countries (e.g., the Netherlands, England, or Italy) to testify live at trial.
The ongoing spike in COVID-19 cases throughout Europe has made this possibility less and less
workable. The countries from which Bayer’s fact witnesses might give live testimony are now
considered “high risk.” Significant quarantine periods could be required in connection with travel to
and from those places. Like in the United States, the COVID-19 situation is worsening across all of
Europe.

        At this point, it appears that Bayer’s fact witnesses may not be able to testify via
videoconference at the trial next month. The potential prejudice to Bayer from that inability has
coalesced over the past week. Infringement is not disputed in this case. Moreover, as part of the
parties’ pretrial exchanges MSN indicated that it is dropping its obviousness defenses.1 Thus, the
trial will now focus exclusively on inequitable conduct allegedly committed by Bayer research
scientists.2 In the pretrial materials the parties have exchanged, MSN also previews that it intends to
1
   MSN asserts a defense of anticipation of claim 1 by ACS Poster 205 as part of its inequitable
conduct defense. However, Bayer is dropping claim 1 and will only be asserting claim 4 at trial.
2
    This narrowing of issues also means the time currently allocated for trial could be reduced.
Case 1:18-cv-00073-LPS Document 188 Filed 11/13/20 Page 2 of 2 PageID #: 4008

The Honorable Leonard P. Stark
November 13, 2020
Page 2

“comment” on the willingness of these witnesses to testify live, and Bayer’s failure to call them live.
Such implication is consistent with MSN’s motion seeking an adverse inference (see D.I. 165) of
wrongdoing because a former Bayer scientist (who left Bayer over 15 years ago) decided not to sit
voluntarily for a deposition, but instead chose to exercise his right to the Hague process (which the
Court told MSN to initiate nearly a year ago, D.I. 142 at ¶ 11). MSN’s “empty chair” arguments
against Bayer and its fact witnesses are unfounded and potentially prejudicial, particularly given that
these witnesses want to defend themselves against MSN’s charges, but currently have no practical
way to do so without breaking German law, putting their health at risk, and/or potentially
quarantining themselves for significant periods of time over the holidays.

        Bayer believes there are a number of potential solutions that could assist the Court in
developing a full and fair record. For example, the Court could bifurcate the trial and receive
evidence limited to the prior art status of ACS Poster 205 over one or two of the trial days already
set aside by the Court in December. This issue could be case dispositive and would not implicate the
testimony of the accused inventors. If the Court finds that the poster is not prior art, there can be no
inequitable conduct.

       Although MSN took depositions of the accused inventors, those occurred before MSN
amended its Answer to add its allegation of inequitable conduct. If it turns out to be necessary, the
testimony of many of the accused inventors could be taken at a later time when travel to an
appropriate location is more feasible. Or, if the Court prefers, the entire trial could be continued to a
time when live testimony (including by videoconference) is feasible for these witnesses. Bayer is
also amenable to any other alternative the Court might propose.

        Bayer is very concerned that, with the sole issue in this case being inequitable conduct, it will
be handcuffed in its ability to provide a full defense to MSN’s serious accusations without the
testimony of those accused of wrongdoing. Bayer is also concerned about MSN’s apparent plan to
try to prove intent to deceive not through evidence from the accused inventors but with inferences
from their inability to testify because of the worldwide health crisis. Bayer requests a conference
with the Court at its earliest convenience to discuss its concerns and the best way to move forward
under the circumstances.

                                                        Respectfully,

                                                        /s/ Jeremy A. Tigan

                                               Jeremy A. Tigan (#5239)
JAT/rs
cc:    Clerk of the Court (via CM/ECF)
       All Counsel of Record (via CM/ECF and E-mail)
